 Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 1 of 24



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA


 In re                                                Case No. 15-11408-R
 TODD A. SWENNING,                                    Chapter 11

                              Debtor
                                                      Evidentiary Hearing
                                                       Date:     June 5, 2019
                                                       Time:     1:30 p.m.
                                                       Place     Courtroom 1
                                                                 224 S. Boulder Ave. Suite 105
                                                                 Tulsa, OK 74103



  CHAPTER 11 TRUSTEE’S (I) REQUEST TO STRIKE DEBTOR’S LATE-FILED
OPPOSITION TO CHAPTER 11 TRUSTEE’S MOTION TO (1) DISMISS CHAPTER 11
  CASE (2) REQUIRE TURNOVER OF ESTATE FUNDS, AND (3) APPROVE THE
METHOD FOR MAKING FINAL DISTRIBUTIONS OF REMAINING ESTATE FUNDS
   AND, IN THE EVENT THE LATE-FILED OPPOSITION IS NOT STRICKEN,
                 (II) REPLY TO LATE-FILED OPPOSITION



       Todd A. Frealy, the Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate of Todd
A. Swenning, the Chapter 11 debtor herein (the “Debtor”), hereby submits this (I) request to strike

the Debtor’s late-filed opposition (the “Opposition”) [Dkt. 257] to the Trustee’s Motion To (1)

Dismiss Chapter 11 Case (2) Require Turnover Of Estate Funds, And (3) Approve The Method
For Making Final Distributions Of Remaining Estate Funds, And Notice Of Opportunity For

Hearing (the “Motion to Dismiss”) [Dkt. 244] and, in the event the late-filed Opposition is not

stricken, (II) reply to the late-filed Opposition (the “Request” or “Reply,” as appropriate). Unless

otherwise stated, all capitalized terms herein have the same meanings as in the Motion to Dismiss.




                                                 I.


                                                 1
 Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 2 of 24




                                       INTRODUCTION

       For the second time in this case, after engaging in misconduct resulting in action by the

Trustee, the Debtor has filed a late opposition without leave to do so. In the first instance, the

Trustee filed his Motion to Compel, wherein the Trustee set forth numerous instances of

misconduct by the Debtor regarding his failure to comply with Plan terms and requesting that the

Court enter the Motion to Compel Order compelling the Debtor to perform under the Plan. The

Debtor filed a late opposition to the Motion to Compel. The Trustee sought to strike the opposition

due to the fact that it was late and to have the Court enter the Motion to Compel Order, and the

Court did so.

       The result regarding the Debtor’s late-filed Opposition to the Motion to Dismiss should be

no different. The Court should strike it and enter an order dismissing the Debtor’s Chapter 11

case. Indeed, as set forth in detail in the Motion to Dismiss and other papers filed with the Court

and referenced in the Motion to Dismiss (e.g., the UST’s Trustee Motion seeking to dismiss this

case or appoint a Chapter 11 trustee and the Motion to Compel), the Debtor is not an “honest but

unfortunate debtor” deserving of bankruptcy protection and a discharge. To the contrary, the

Debtor has engaged in bad faith and misconduct since the inception of this Chapter 11 case and

has never relented.

       To the extent the Court does not strike the Debtor’s late-filed Opposition, it should be

overruled, because it is unsupported by evidence and lacks merit. Notably, in his Opposition, the

Debtor fails to address many of the myriad bases for finding cause for dismissal, any one of which

would independently support dismissal, and the Debtor actually admits to the existence of cause

for dismissal. For example, one of the bases for finding cause for dismissal is the failure by the

Debtor to comply with an order of the Court. In the Motion to Dismiss, the Trustee asserts that

there is cause for dismissal due to the Debtor’s failure to comply with an order of the Court.

Specifically, the Trustee asserts that the Debtor failed to comply with the Motion to Compel Order

multiple times by (1) not timely delivering to the Trustee payments made to the PC and (2) never

providing monthly PC Budgets to the Trustee. The Debtor does not address or deny this assertion

                                                2
 Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 3 of 24




by the Trustee and, therefore, it is deemed admitted. The Debtor’s failure to comply with the

Motion to Compel Order alone is sufficient to establish cause for dismissal.

        As another example, a further basis for finding cause for dismissal occurs where there is a

material default by a debtor with respect to a confirmed plan. Here, the Trustee asserted in his

Motion to Dismiss that there were material defaults of the Debtor’s performance under the Plan,

because of the failure of the Debtor to (1) fund the plan, which resulted in a Plan Deficiency of

over $175,000 that is only getting larger and (2) make the required $9,500 New Value Payment to

the Trustee, which was due on January 18, 2019, despite the Debtor’s continuing to make frivolous

expenditures not contemplated by the Plan or its projections. As discussed below, the Debtor

admits such breaches. Again, the foregoing is an independent, sufficient basis for finding cause

for dismissal. As also discussed below, there are still other bases for finding cause for dismissal.

        Contrary to the Debtor’s assertions, to the extent this case is dismissed (which it should

be), the Court should impose a bar to refiling by the Debtor, because he has engaged in bad faith

misconduct since the case was filed and has not shown any intent to reform. Moreover, since the

case should be dismissed due to, inter alia, the Debtor’s willful failure to abide by the Confirmation

Order and the Motion to Compel Order, a bar of at least 180 days to refiling is essentially mandated

by Sections 109(g) and 349. Further, Section 349 gives the Court authority for cause shown to bar

the discharge of debts dischargeable in this case in any future case. The Trustee believes that the

Court should exercise such authority given the circumstances of this case.

        Finally, it is notable that the Debtor is the only party that opposed or even responded to

the Motion to Dismiss. Thus, no creditors or other parties in interest oppose dismissal with a

bar to refiling.



                                                 II.

                                    STATEMENT OF FACTS

A.      THE TRUSTEE’S MOTION TO COMPEL, THE LATE-FILED OPPOSITION

        THERETO, AND THE STRIKING THEREOF.

                                                  3
 Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 4 of 24




       On February 2, 2018, the Trustee filed his Motion to Compel [Dkt. 226] seeking to compel

the Debtor to comply with Plan terms and requesting that the Court enter the Motion to Compel

Order requiring him to do so. As set forth in the Motion to Compel, which is summarized in the

Motion to Dismiss, the Motion to Compel was based on numerous instances of misconduct by the

Debtor. [See Motion to Dismiss, ¶¶ 14 a. – d.]

       On February 19, 2018, the Debtor purported to file an opposition to the Motion to Compel

(the “Motion to Compel Opposition”). [Dkt. 227]

       On February 20, 2018, the Trustee filed his request to strike the Motion to Compel

Opposition due to the fact that it was late-filed (the “Request to Strike”). [Dkt. 228]
       On March 8, 2018, the Court entered its Motion to Compel Order, which, among other

things, granted the Request to Strike and the Motion to Compel. [Dkt. 230, which is Exhibit “16”

to the Motion to Dismiss]

B.     THE TRUSTEE’S MOTION TO DISMISS, NOTICE THEREOF, AND THE LATE-

       FILED OPPOSITION THERETO.

       On May 3, 2019, the Trustee filed his Motion to Dismiss. [Dkt. 244] As can be seen from

the proof of service on the Motion to Dismiss, it was served on (1) ECF participants, including the

Debtor’s counsel, via the ECF system, (2) the Debtor via U.S. Mail at the address he provided in

his bankruptcy petition under penalty of perjury, and (3) the Debtor via the email he has used to

communicate on a regular basis with the Trustee and his counsel throughout the case.

       On May 5, 2019, the Court entered a docket order setting an evidentiary hearing (the

“Evidentiary Hearing”) on the Motion to Dismiss for May 21, 2019. [Dkt. 245]

       On May 7, 2019, the Trustee filed his notice of the Evidentiary Hearing. [Dkt. 247] As

can be seen from the proof of service on the notice of the Evidentiary Hearing, it was served on

(1) ECF participants, including the Debtor’s counsel, via the ECF system, (2) the Debtor via U.S.

Mail at the address he provided in his bankruptcy petition under penalty of perjury, and (3) the

Debtor via the email he has used to communicate on a regular basis with the Trustee and his

counsel throughout the case.

                                                 4
 Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 5 of 24




       On May 20, 2019, the Court entered a docket order continuing the Evidentiary Hearing on

the Motion to Dismiss to June 5, 2019. [Dkt. 253]

       On May 20, 2019, the Trustee filed his notice of the continuance of the Evidentiary

Hearing. [Dkt. 254] As can be seen from the proof of service on the notice of the continuance of

the Evidentiary Hearing, it was served on (1) ECF participants, including the Debtor’s counsel,

via the ECF system, (2) the Debtor via U.S. Mail at the address he provided in his bankruptcy

petition under penalty of perjury, and (3) the Debtor via the email he has used to communicate on

a regular basis with the Trustee and his counsel throughout the case.

       On May 29, 2019, the Debtor filed his late Opposition to the Motion to Dismiss.

       The Debtor is the only party that opposed or even responded to the Motion to Dismiss.

Thus, no creditors or other parties in interest oppose dismissal with a bar to refiling.


                                                 III.

        THE TRUSTEE’S REQUEST TO STRIKE THE DEBTOR’S LATE-FILED

                                          OPPOSITION

       Based on the May 3, 2019 filing of the Motion to Dismiss, pursuant to Rules 2002(a)(4)

and 9006(f) of the Federal Rules of Bankruptcy Procedure (“FRBP”) and Rule 9013-1(B) of the

Local Bankruptcy Rules (“LBR”), May 27, 2018, was the nominal deadline for any party in interest

to file an opposition to the Motion to Dismiss. The Motion to Dismiss provided notice of the

foregoing deadline as required by LBR 9013-1(B). Due to the fact that May 27, 2019 was a “Legal

Holiday,” pursuant to FRBP 9006(a), the deadline for any party in interest to file an opposition to

the Motion to Dismiss was automatically extended to May 28, 2019.

       Notwithstanding the foregoing, the Debtor did not file his Opposition to the Motion to

Dismiss until May 29 2019. Therefore, the Opposition is untimely. Filing an opposition one day

late may not seem like a material issue when considered in a vacuum. However, here, the late-

filed Opposition must be considered in the context of, inter alia, (1) the Debtor continually

engaging in misconduct since the outset of the case (see e.g., the UST’s Trustee Motion seeking

                                                  5
 Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 6 of 24




to dismiss this case or appoint a Chapter 11 trustee and the Motion to Compel, both of which were

granted by the Court) and (2) the Debtor already having his late-filed Motion to Compel

Opposition stricken by the Court the last time he was taken to task for his misconduct.

       Based on the foregoing, while the Trustee understands that the Evidentiary Hearing on the

Motion to Dismiss will proceed, the Trustee requests that the Court strike the Debtor’s late-filed

Opposition to the Motion to Dismiss.


                                                IV.

      THE TRUSTEE’S REPLY TO THE DEBTOR’S LATE-FILED OPPOSITION

A.     THERE IS AMPLE CAUSE FOR DISMISSAL OF THE BANKRUPTCY CASE.

       As set forth above, the Trustee requests that the Debtor’s late-filed Opposition be stricken.

To the extent not stricken from the record, the Opposition should be overruled for a number of

reasons, as follows:

       First, it must be stated at the outset that the Debtor’s assertion that he and his PC have paid

the Trustee $2.222 million to fund the Plan is grossly misleading. [See Opposition, ¶¶ 1 and 7.C.]

While the Debtor and his PC may have provided approximately $2.222 million in income, only a

small portion of those funds were available to fund required Plan distributions. Instead, the bulk

of the funds transferred by the Debtor and the PC to the Trustee were redeposited into the PC to

fund its operations, including the Debtor’s alleged “business” expenses for extravagant travel,

dining, etc. This was not supposed to happen under the Plan. Instead, funds were supposed to

flow to the Trustee to make plan distributions with the Trustee not being required to constantly re-

capitalize the PC.

       As a result of the foregoing, the Trustee has only made approximately $708,685 in Plan

distributions to creditors. Of that amount, (1) $560,000 was paid to Mrs. Swenning, the Debtor’s

alleged former spouse and the only creditor who has been timely paid all distributions required by

the Plan, on her spousal support claim, and (2) only $148,685 was paid to the other legitimate

creditors of the estate. [See Motion to Dismiss, at Exhibit “6.”] As discussed herein, as a result

                                                 6
 Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 7 of 24




of the Debtor’s misconduct and failure to perform Plan terms, there is a Plan Deficiency in excess

of $175,000 that is continuing to increase.

       Second, the Opposition is not supported by any evidence whatsoever, and therefore, has

no merit.

       Third, notwithstanding any arguments by the Debtor to the contrary, the Trustee has

established cause for dismissal under Section 1112. As stated in In re Whetten, 473 B.R. 380

(Bankr. D. Colo. 2012), “[s]ection 1112(b) governs the conversion or dismissal of Chapter 11

cases. That section contains sixteen examples of ‘cause’ to convert or dismiss a case. The list is
illustrative, not exhaustive. Courts may find cause for other equitable reasons. The movant bears

the burden of establishing cause by a preponderance of the evidence.” Id. at 382; see also In re

Vista Foods U.S.A. Inc., 226 B.R. 284 (B.A.P. 10th Cir. 1997) (stating preponderance of the

evidence standard). “To prove by a preponderance of the evidence means to prove that something

is more likely so than not so.” Lederman v. Frontier Fire Prot., Inc., 685 F.3d 1151, 1154 (10th

Cir. 2012) (internal quotes omitted).

       Here, the Trustee meets the foregoing relatively light burden of proof with regard to all

bases for cause for dismissal asserted by the Trustee, any one of which is independently sufficient

to support dismissal for cause. Each of those bases and the Debtor’s responses (or lack thereof) to

each are as follows:



                      Section 1112(b)(4)(A) (substantial or continuing loss to or diminution

       of the estate and the absence of a reasonable likelihood of rehabilitation): As discussed

       in the Dismissal Motion, there is cause for dismissal under Section 1112(b)(4)(A), because

       (1) the Debtor’s failure to perform the terms of the Plan caused the Trustee to have to

       heavily police the case, including the filing of the Motion to Compel that was granted by

       the Court, all at considerable cost in the form of additional professional fees and costs,

       which has caused a substantial and continuing loss to and diminution of the estate and a

       guaranteed reduction in the pool of funds available to pay general unsecured claims, and

                                                7
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 8 of 24




    (2) due to the substantial and growing Plan Deficiency in already in excess of $175,000,

    which continues to grow, there is no likelihood of rehabilitation through the performance

    of the Plan. [See Motion to Dismiss, ¶ III.2.a]

           The Debtor does not deny, and actually admits to, the foregoing Plan Deficiency.

    Specifically, as stated in the Opposition, “[a]ccording to the Trustee’s calculations, the total

    payments toward the Plan have fallen short of the Trustee’s projections by approximately

    $177,000.00 (Motion, p. 16 ¶23). One significant cause for the shortfall was the failure

    of the credentialing and billing agent of Debtor’s professional medical corporation (the

    “PC”) to timely have the PC and Dr. Swenning credentialed with Medicare.” [Opposition,

    ¶2 (emphasis added)] The Debtor’s explanation of why the Plan Deficiency occurred is

    irrelevant. The important point is that the Plan Deficiency exists, is material, and is

    growing.

           Further, there does not appear to be any reasonable likelihood that the Plan

    Deficiency will be eliminated. The Debtor indicates that the Plan Deficiency resulted

    largely from Medicare billing issues, yet the Debtor goes on to state that there will be no

    retroactive recovery of the lost Medicare billings. [Id.] Likewise, the Debtor, without any

    evidence, pays great lip service to all of the efforts he allegedly has made and continues to

    make to fund the Plan. [Opposition, ¶1] However, the simple fact is there is an admitted

    large and growing Plan Deficiency in excess of $175,000, and the Debtor’s supposed

    efforts have not lessened the Plan Deficiency, which has only grown since Plan

    confirmation from $104,000, to $130,000, to $177,000, which amount will only continue

    to grow. [See Motion to Dismiss, ¶ 22] Finally, as discussed below, the Debtor is unwilling

    to help to fund the Plan Deficiency by paying over some or all of the New Tax Refund to

    the Trustee, making the New Value Payment to the Trustee, and/or cutting improper lavish

    spending not contemplated or permitted by the PC Projections and Debtor Projections.

                  Section 1112(b)(4)(E) (failure to comply with an order of the court): As

    discussed in the Dismissal Motion, there is cause for dismissal under Section

                                               8
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 9 of 24




    1112(b)(4)(E), because the Debtor failed to comply with the Motion to Compel Order

    multiple times by (1) not timely delivering to the Trustee payments made to the PC and (2)

    never providing monthly PC Budgets to the Trustee. [See Motion to Dismiss, ¶ III.2.b]

    The Debtor does not address or deny this assertion by the Trustee and, therefore, it is

    deemed admitted. Further, the Debtor’s failure to comply with the requirement under

    the Motion to Compel Order of turning over payments received by the PC within three

    (3) business days of receipt is ongoing to this day. [See May 23-31, 2019 email exchange

    between the Debtor and the Trustee, a true and correct copy of which is attached hereto as

    Exhibit “A.”]

                   Section   1112(b)(4)(M)      (inability    to   effectuate     substantial

    consummation of a confirmed Plan): As discussed in the Dismissal Motion, there is

    cause for dismissal under Section 1112(b)(4)(M), because, inter alia, (1) the Debtor failed

    to make the New Value Payment in the amount of $9,500 that was due on January 18, 2019

    to purchase non-exempt equity in vehicles, all while (i) making the numerous Improper

    Payments discussed in the Motion to Compel, (ii) continuing to make other improper

    payments even after the Court entered its Motion to Compel Order and without responding

    to the Trustee’s inquiries regarding such payments, and (iii) retaining the New Tax Refund

    (more on that below) and (2) as a result of the foregoing, and the general failure of the

    Debtor to meet the requirements of the Plan projections, there is now a Plan Deficiency of

    $177,000 that continues to grow. [See Motion to Dismiss, ¶¶ 20, 22 and ¶ III.2.b]

           For the reasons discussed above regarding cause under Section 1112(b)(4)(A),

    there is no reasonable likelihood that the Plan Deficiency will be eliminated and that the

    Debtor will timely perform the payment terms of the Plan thereafter.

                   Section 1112(b)(4)(N) (material default by the Debtor with respect to a

    confirmed plan): See above regarding cause under Section 1112(b)(4)(A) and (B). Most

    notably, (1) the Debtor admits to the existing $177,000 Plan Deficiency resulting from his

    defaults in performing the payment obligations of the Plan, (2) the Debtor does not deny

                                             9
    Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 10 of 24




         and, therefore, admits, that he failed to make the required $9,500 New Value Payment to

         the Trustee, which was due on January 18, 2019, and (3) the Debtor further admits that he

         “has not timely performed the Plan in a few particular respects.” [Opposition, ¶ 7.c] As

         discussed above and in the Motion to Dismiss, those failures to perform are material

         defaults under the Plan and not mere technical or small defaults as the Debtor would like

         the Court to believe.

                The Trustee also notes that, as a result of the foregoing failures by the Debtor to

         adequately fund the Plan, while carelessly dissipating funds that are required to be used

         and could be used to fund the Plan and eliminate or reduce the Plan Deficiency, the IRS

         and Desert Regional, have called Plan defaults and demanded that the Trustee perform

         under the Plan. [See Dismissal Motion, ¶ 22] In fact, as a result of the foregoing, as

         admitted by the Debtor, the IRS has started to levy on the Debtor’s collections.1 [See

         Exhibit “A” hereto]



                       Section 1112(b)(4) (general cause):            In consideration of all of the

         foregoing, including the Debtor’s misconduct resulting in (1) the UST filing its Trustee

         Motion to appoint the Trustee, which was granted and (2) the Trustee’s Motion to Compel,

         which was granted, the Trustee submits that there is also general cause for dismissal under

         Section 1112(b)(4). There is also general cause for dismissal based on the Debtor’s

         conduct with regard to the New Tax Refund and his refusal to pay whatever amount thereof

         to which he is entitled over to the Trustee to reduce the Plan Deficiency and/or to satisfy

         the overdue $9,500 New Value Payment owed to the Trustee.

                In the Dismissal Motion, the Trustee provided a detailed discussion of (1) his

         discovery that the Debtor received the New Tax Refund in the amount of approximately

         $41,400, (2) his requests for documents and information about the New Tax Refund (i.e.,

1
  The Trustee believes that the IRS’ levy may constitute a breach of the automatic stay and/or the stay and
injunction provided for under the Plan and reserves all rights with respect thereto.

                                                    10
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 11 of 24




     the basis for the refund, the tax returns resulting in the refund, the basis for paying half to

     Mrs. Swenning, etc.) and (3) his efforts to have the Debtor pay the New Tax Refund over

     to the Trustee to reduce the Plan Deficiency and/or pay the $9,500 New Value Payment.

     [See Motion to Dismiss, ¶ 19 and related Exhibits].

            In summary the Trustee emailed the Debtor on March 7, 2019, March 18, 2019,

     March 26, 2019, and April 11, 2019 requesting the foregoing documents and information

     concerning the New Tax Refund. [Id.] In the March 26 and April 11, 2019 emails, the

     Trustee indicated that a failure to respond was likely to result in the filing of a motion to

     dismiss the bankruptcy case. [Id.] Only after all of the foregoing and the threat of a motion

     to dismiss did the Debtor respond. [Id.] However, in the Debtor’s response on April 11,

     2019, the Debtor merely passed responsibility to his accountants to respond to the requests

     for documents and information or provided incomplete responses to requests for

     information. [See Dismissal Motion, ¶ 19.g and Exhibit “14.”] Notwithstanding the

     foregoing or the filing of the Motion to Dismiss, neither the Debtor nor his accountants

     ever provided the Trustee with the material portions of the documents and information

     he requested over two months ago. [Id.]

            In connection with his Opposition, the Debtor could have provided the documents

     and information the Trustee requested regarding the New Tax Refund and cleared up issues

     as to the basis for the New Tax Refund (i.e., was it for the overpayment of income taxes or

     for something else) and the alleged basis for Mrs. Swenning being entitled to 50% of the

     New Tax Refund. Not surprisingly, the Debtor did not do so and provided only vague

     responses regarding the foregoing issues. [Opposition, ¶¶ 3 and 5]

            In his Motion to Dismiss, the Trustee asserts that (1) the New Tax Refund was

     generated from the overpayment of income taxes, (2) since the Debtor earns substantially

     more than Mrs. Swenning, the Debtor would be entitled to substantially more of the New




                                               11
    Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 12 of 24




         Tax Refund, and (3) under the Temporary Support Agreement2 Mrs. Swenning is only

         entitled to $20,000 per month in support and no portion of the New Tax Refund. [Motion

         to Dismiss, p.2 at ¶ 2, p. 15 at ¶ 2, and Exhibit “4,” which is a copy of the Temporary

         Support Agreement] The Debtor’s response, without any evidence, is that (1) “[t]he New

         Tax Refund … was the joint property of the Debtor and the Debtor’s spouse” and (2) [o]ne-

         half of the New Tax Refund was never the Debtor’s property, nor property of the Estate,

         but was property of M. Swenning paid to her by the IRS. [Opposition, ¶¶ 5 and 6]

                There is no support for the foregoing assertions. Again, the Temporary Support

         Agreement provides that Mrs. Swenning is only entitled to $20,000 per month in support.

         [Motion to Dismiss, at Exhibit “4,” which is a copy of the Temporary Support Agreement,

         at ¶ 7.a] The Temporary Support Agreement does not provide that Mrs. Swenning is

         entitled to any tax refunds. [Motion to Dismiss, at Exhibit “4”] Additionally, the Child

         Support Computation in the Temporary Support Agreement provides that the Debtor makes

         94% of gross income and Mrs. Swenning makes 6% of gross income. [See Motion to

         Dismiss, at Exhibit “4,” which is a copy of the Temporary Support Agreement, at Child

         Support Computation Items 3 and 4 (aka Dkt 244 page 102 of 175.] This is generally

         consistent with the monthly operating reports showing total gross monthly income of

         approximately $36,000 to the Debtor and Mrs. Swenning, who is employed by the PC and

         paid by the Trustee, with $33,000 or 92% in gross income to the Debtor and $3,000 or 8%

         of gross income to Mrs. Swenning. Therefore, the evidence demonstrates that, at a

         minimum, the Debtor is entitled to between 92% and 94% of any refund resulting from the

         overpayment of income taxes. The Debtor does not dispute that the New Tax Refund was

2
  The Temporary Support Agreement is dated January 2016 and, according to the Debtor’s counsel, there
has never been a further separation or property division agreement. [See Motion to Dismiss, at Exhibit “4,”
which is a copy of the Temporary Support Agreement] Thus, the Temporary Support Agreement governs,
and there are serious questions as to whether the purported separation and divorce of the Debtor and
Mrs. Swenning was real or a sham intended to shield $20,000 a month in “support” payments from being
utilized to pay legitimate creditor claims. Indeed, over three years after separation, the Debtor still refers
to Mrs. Swenning as his “spouse.” [Opposition, ¶ 5] The Trustee still has the right to assert claims to
avoid the purported separation and resulting support payments are fraudulent transfers.

                                                     12
    Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 13 of 24




         generated from the overpayment of income taxes, so there is no basis for Mrs. Swenning

         to have received 50% of the New Tax Refund, and the overpayment to her must be turned

         over to the Debtor and paid by him to the estate or turned over directly to the estate.3

                In addition to not providing the Trustee with documents and information

         regarding the New Tax Refund, the Debtor never paid any portion of the New Tax

         Refund to the Trustee, and the Debtor never responded to the Trustee’s inquiry as to

         recent large expenditures of cash that could have been used to fund the Plan. [See

         Dismissal Motion, ¶ 20 and Exhibit “15.”]

                Based on the foregoing, it is absurd for the Debtor to assert in his Opposition that

         he or his accountants have somehow been cooperative in responding to the Trustee’s

         requests for documents and information regarding the New Tax Refund or that such

         documents and information had been provided, or that the Debtor has a genuine desire to

         cooperate with the Trustee and perform under the Plan. Instead, the Debtor’s reluctance to

         cooperate with the Trustee’s requests for documents and information pertaining to the New

         Tax Refund, his use of funds that could have been used to fund the Plan to make

         unauthorized Improper Payments for extravagancies,4 and his failure to pay the New Tax
         Refund to the Trustee to satisfy Plan obligations, is merely a continuation of the Debtor’s

         misconduct that has been present since the inception of the case and that lead the UST to

         file its Trustee Motion early in the case seeking the appointment of the Trustee, which was

         granted.5

3
  On the Debtors’ theory, the Debtor could just continue to overpay income taxes and then pay 50% of the
resulting return to Mrs. Swenning even though she is not entitled to it, to further prejudice the estate and
creditors and cause the Plan Deficiency to continue to grow.
4
  As discussed in the Dismissal Motion, the Improper Payments that were not authorized or contemplated
by the Plan projections included payments for, inter alia, over $11,500 in personal veterinary bills, fine
dining, extravagant travel and entertainment, charity, retirement, and cash withdrawals for other personal
expenses. [See Dismissal Motion, ¶ 14.d and Exhibit “9,” which lists the Improper Payments]
5
  As discussed in the Dismissal Motion, the bases for the UST’s Trustee Motion was premised on the
Debtor’s (a) failure to open required debtor in possession bank accounts despite repeated demands from the
UST to do so, (b) failure to properly report personal expenditures on the Debtor’s monthly operating reports,
(c) use of the PC account to pay personal expenses with no response from the Debtor as to why it was

                                                     13
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 14 of 24




B.      THE BANKRUPTCY CASE SHOULD BE DISMISSED WITH A (1) BAR TO ANY

        FUTURE DISCHARGE OF CLAIMS THAT COULD HAVE BEEN DISCHARGED

        IN THIS CASE AND (2) A BAR TO REFILING.

        Section 349(a) provides that:

                Unless the court, for cause, orders otherwise, the dismissal of a case
                under this title does not bar the discharge, in a later case under this
                title, of debts that were dischargeable in the case dismissed; nor does
                the dismissal of a case under this title prejudice the debtor with
                regard to the filing of a subsequent petition under this title, except
                as provided in section 109(g) of this title.

11 U.S.C. § 349(a); see also In re Frieouf, 938 F.2d 1099, 1105 (10th Cir. 1991) (noting a 180-

day limit to any bar to refiling under Section 109(g), but that Section 349(a) dismissal with

prejudice allows for 3 year bar to discharge of debts that could have been discharged in the case

being dismissed). In In re Norton, 319 B.R. 671 (Bankr. D. Utah 2005), the Court noted that

“Under § 349(a), a bankruptcy court has the discretion to dismiss a case with prejudice for cause.’”

Id., at 681. The Norton Court went on to state that, in order to determine whether “cause” exists,

courts should consider “whether (1) the debtor demonstrated bad faith or defiance, and (2) whether

the debtor's conduct was abusive or prejudicial to creditors.” As also stated in Norton, “[b]ad

faith is determined by examining the totality of the circumstances.” Id., at 682.

        Here, the Debtor’s misconduct discussed in and underlying (1) the UST’s Motion to

Appoint the Trustee, which was granted, (2) the Trustee’s Motion to Compel, which was granted

pursuant to the Motion to Compel Order and which the Debtor continues to breach, and (3) the

instant Motion to Dismiss, which is discussed in the Motion to Dismiss and above and not repeated

here, demonstrates bad faith and defiance that was prejudicial to creditors and abusive of the

bankruptcy process. Based on the foregoing, any order dismissing the Debtor’s Chapter 11 case



happening, (d) repeated failure to respond to inquiries from the UST regarding tax issues, (e) failure to
disclose all property, and (f) failure to accumulate funds to fund a plan of reorganization. [See Dismissal
Motion, ¶ 2 and Exhibit “1.”]

                                                    14
    Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 15 of 24




should provide that dismissal is with prejudice and a bar to the Debtor’s future discharge of debts

that could have been discharged in this case.6

         In addition, any dismissal order should provide a 180-day bar to refiling pursuant to Section

109(g), which provides as follows:


                 (g) Notwithstanding any other provision of this section, no
                 individual … may be a debtor under this title who has been a debtor
                 in a case pending under this title at any time in the preceding 180
                 days if—

                         (1) the case was dismissed by the court for willful failure of
                 the debtor to abide by orders of the court, or to appear before the
                 court in proper prosecution of the case

11 U.S.C. § 109(g).

         Here, as discussed above, the case should be dismissed based on, inter alia, the Debtor’s

willful failure to abide by the Confirmation Order and the Motion to Compel Order, which is

ongoing even today. Based on the foregoing, any order dismissing the Debtor’s Chapter 11 case

should provide for the maximum 180-day bar to refiling.



                                                      V.

                                              CONCLUSION
         WHEREFORE, based on the foregoing, the Trustee respectfully requests that the Court

enter an order (1) granting the Request and striking the Debtor’s late-filed Opposition or,

alternatively, overruling the Opposition, (2) granting the Motion to Dismiss, (3) providing that

dismissal is with prejudice and a bar to the discharge of any debts that could have been discharged


6
  The Trustee understands that this relief was not specifically requested in the Motion to Dismiss. However,
the Trustee believes that it can be granted (1) because it is part and parcel with the requested relief of a bar
to refiling under Section 109(g) discussed below and/or (2) under the Court’s inherent authority under
Section 105(a), particularly given the Debtor’s egregious and ongoing conduct since the inception of the
case. In the event that the Court does grant dismissal but is not willing to provide that dismissal is with
prejudice under Section 349(a), the Trustee requests that the court conduct a supplemental hearing on that
isolated issue.

                                                      15
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 16 of 24




in this case pursuant to Section 349(a), (4) providing that dismissal is with a bar to the Debtor

refiling any bankruptcy case for 180 days after dismissal, and (5) granting such further and other

relief as is warranted under the circumstances.


Dated: May 31, 2019                          LEVENE, NEALE, BENDER, YOO
                                               & BRILL L.L.P.

                                             /s/ Todd M. Arnold
                                             MARTIN J. BRILL
                                             Cal. Bar No. 53220
                                             (Pro Hac Vice Application Approved)
                                             TODD M. ARNOLD
                                             Cal. Bar No. 221868
                                             (Pro Hac Vice Application Approved)
                                             10250 Constellation Boulevard, Suite 1700
                                             Los Angeles, California 90067
                                             Telephone: (310) 229-1234
                                             Facsimile: (310) 229-1244
                                             Email: mjb@lnbyb.com, tma@lnbyb.com

                                             Counsel for Chapter 11 Trustee, Todd A. Frealy




                                                  16
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 17 of 24




                           DECLARATION OF TODD A. FREALY

       I, Todd A. Frealy, hereby declare as follows:

       1.      I am over 18 years of age. Except where otherwise stated, I have personal

knowledge of the facts set forth below and, if called to testify, I could and would testify

competently thereto.

       2.      I am a partner in the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P.

       3.      I am duly licensed to practice law in the state of California and in the United States

District Court and Bankruptcy Court for the Central District of California.

       4.      I am the duly appointed Chapter 11 Trustee herein.

       5.      I make this declaration in further support of the Request and Opposition to which

this declaration is attached. Unless otherwise stated, all capitalized terms herein have the same

meanings as in the Request and Opposition.

       6.      On February 2, 2018, I filed my Motion to Compel [Dkt. 226] seeking to compel

the Debtor to comply with Plan terms and requesting that the Court enter the Motion to Compel

Order requiring him to do so.

       7.      On February 19, 2018, the Debtor purported to file an opposition to the Motion to

Compel (the “Motion to Compel Opposition”). [Dkt. 227]

       8.      On February 20, 2018, I filed my request to strike the Motion to Compel Opposition

due to the fact that it was late-filed (the “Request to Strike”). [Dkt. 228]

       9.      On March 8, 2018, the Court entered its Motion to Compel Order, which, among

other things, granted the Request to Strike and the Motion to Compel. [Dkt. 230, which is Exhibit

“16” to the Motion to Dismiss]

       10.     On May 3, 2019, I filed my Motion to Dismiss. [Dkt. 244] As can be seen from

the proof of service on the Motion to Dismiss, it was served on (1) ECF participants, including the

Debtor’s counsel, via the ECF system, (2) the Debtor via U.S. Mail at the address he provided in



                                                 17
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 18 of 24




his bankruptcy petition under penalty of perjury, and (3) the Debtor via the email he has used to

communicate on a regular basis with the Trustee and his counsel throughout the case.

       11.     On May 5, 2019, the Court entered a docket order setting an evidentiary hearing

(the “Evidentiary Hearing”) on the Motion to Dismiss for May 21, 2019. [Dkt. 245]

       12.     On May 7, 2019, I filed my notice of the Evidentiary Hearing. [Dkt. 247] As can

be seen from the proof of service on the notice of the Evidentiary Hearing, it was served on (1)

ECF participants, including the Debtor’s counsel, via the ECF system, (2) the Debtor via U.S.

Mail at the address he provided in his bankruptcy petition under penalty of perjury, and (3) the

Debtor via the email he has used to communicate on a regular basis with the Trustee and his

counsel throughout the case.

       13.     On May 20, 2019, the Court entered a docket order continuing the Evidentiary

Hearing on the Motion to Dismiss to June 5, 2019. [Dkt. 253]

       14.     On May 20, 2019, I filed my notice of the continuance of the Evidentiary Hearing.

[Dkt. 254] As can be seen from the proof of service on the notice of the continuance of the

Evidentiary Hearing, it was served on (1) ECF participants, including the Debtor’s counsel, via

the ECF system, (2) the Debtor via U.S. Mail at the address he provided in his bankruptcy petition

under penalty of perjury, and (3) the Debtor via the email he has used to communicate on a regular

basis with the Trustee and his counsel throughout the case.

       15.     On May 29, 2019, the Debtor filed his late Opposition to the Motion to Dismiss.

       16.     The Debtor is the only party that opposed or even responded to the Motion to

Dismiss. Thus, no creditors or other parties in interest oppose dismissal with a bar to refiling.

       17.     The Debtor’s assertion that he and his PC have paid the Trustee $2.222 million to

fund the Plan is grossly misleading.       While the Debtor and his PC may have generated

approximately $2.222 million in income, a small portion of those funds were available to fund

required Plan distributions. Instead, the bulk of the funds transferred by the Debtor and the PC

were redeposited into the PC to fund its operations, including the Debtor’s alleged “business”

expenses for extravagant travel, dining, etc. This was not supposed to happen under the Plan.

                                                 18
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 19 of 24




Instead, funds were supposed to flow to me to make plan distributions without me having to

constantly re-capitalize the PC.

       18.        As a result of the foregoing, I have only made approximately $708,685 in Plan

distributions to creditors. Of that amount, (1) $560,000 was paid to Mrs. Swenning, the Debtor’s

alleged former spouse and the only creditor who has been timely paid all distributions required by

the Plan, on her spousal support claim, and (2) only $148,685 was paid to the other legitimate

creditors of the estate. [See Motion to Dismiss, at Exhibit “6.”]

       19.        The Debtor failed to make the New Value Payment in the amount of $9,500 that

was due on January 18, 2019 pursuant to the Plan to purchase non-exempt equity in vehicles.

       20.        The Debtor’s failure to comply with the requirement under the Motion to Compel

Order of turning over payments received by the PC within three (3) business days of receipt is

ongoing to this day. Attached hereto as Exhibit “A” is a true and correct copy of an email

exchange with the Debtor regarding the most recent failure to timely turnover payments to me.

       21.        As noted in the Dismissal Motion, as a result of the failures by the Debtor to

adequately fund the Plan, the IRS and Desert Regional have called Plan defaults and demanded

that I perform under the Plan. In fact, as a result of the foregoing, as admitted by the Debtor, the

IRS has started to levy on the Debtor’s collections. Attached hereto as Exhibit “A” is a true and

correct copy of an email exchange with the Debtor where the Debtor admits that the IRS is levying

on collections.

       22.        Notwithstanding my numerous requests for documents and information regarding

the New Tax Refund, neither the Debtor nor his accountants ever provided me with material

portions of the documents and information he requested over two months ago. More specifically,

I was never provided with, inter alia, the following:


                 Information regarding the year for which the $41,400 in New Tax Refund was
                  made and the source of the New Tax Refund – i.e., IRS, FTB, etc;

                 A copy of the tax returns pursuant to which the New Tax Refund was made; and


                                                19
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 20 of 24




                A copy of the checks pursuant to which the New Tax Refund was made.

       23.       The Child Support Computation in the Temporary Support Agreement provides

that the Debtor makes 94% of gross income and Mrs. Swenning makes 6% of gross income. [See
Motion to Dismiss, at Exhibit “4,” which is a copy of the Temporary Support Agreement, at Child

Support Computation Items 3 and 4 (aka Dkt 244 page 102 of 175.] This is generally consistent

with information I am familiar with and the monthly operating reports I filed in this case showing

total gross monthly income of approximately $36,000 to the Debtor and Mrs. Swenning, who is

employed by the PC and paid by me, with $33,000 or 92% in net income to the Debtor and $3,300

or 8% of net income to Mrs. Swenning.

       24.       In addition to not providing me with documents and information regarding the New

Tax Refund, the Debtor never paid any portion of the New Tax Refund to me, and the Debtor

never responded to my inquiry as to recent large expenditures of cash that could have been used

to fund the Plan.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 31st of May 2019, at Los Angeles, California.


                                                            /s/ Todd A. Frealy
                                                            TODD A. FREALY




                                                20
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 21 of 24




                   EXHIBIT "A"
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 22 of 24
Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 23 of 24
          Case 15-11408-R Document 260 Filed in USBC ND/OK on 05/31/19 Page 24 of 24




                                           CERTIFICATE OF SERVICE

I hereby certify that on Ó¿§ íïô îðïç                (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):
                                        ±² ¿´ ¬¸» °»®­±²­ ©¸± ¿®» ±² ¬¸» Û´»½¬®±²·½ Ó¿·´ Ò±¬·½» Ô·­¬ ¬± Î»½»·ª» ÒÛÚ
                                        ¬®¿²­³·­­·±² ¿¬ ¬¸»·® ®»­°»½¬·ª» »³¿·´ ¿¼¼®»­­»­




I hereby certify that on Ó¿§ íïô îðïç                 (Date), I served the same document by
  ì U.S. Postal Service                  In Person Delivery
       Courier Service              ì E-Mail

on the following, who are not registered participants of the ECF system:
Name(s) and Address(es): Ì±¼¼ ß Í©»²²·²¹ ïìð É Ê·¿ Ô±´¿ô ýïïí Ð¿´³ Í°®·²¹­ô Ýß çîîêîå ¶±¸²²§­¿©¾±²»­à§¿¸±±ò½±³




                                                            ñ­ñ Ì±¼¼ Óò ß®²±´¼
                                                            Signature
                                                           TODD M. ARNOLD
                                                           Cal. Bar No. 221868
                                                           (Pro Hac Vice Application Approved)
                                                           10250 Constellation Boulevard, Suite 1700
                                                           Los Angeles, California 90067
                                                           Telephone: (310) 229-1234
                                                           Facsimile: (310) 229-1244
                                                           Email: tma@lnbyb.com
                                                           Counsel for Chapter 11 Trustee,
                                                           Todd A. Frealy




Motion for Admission Pro Hac Vice                             2                                                       AT-05 (6/06)
